Citation Nr: 0801859	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected gastroesophageal reflux disease 
(GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The veteran had active military service from August 1970 to 
June 1972, and from June 1981 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO rating decision 
that granted service connection for GERD and assigned an 
initial rating of 10 percent effective from September 1, 1999 
(the day after the veteran's separation from service).

The veteran contends that an initial rating higher than 10 
percent should have been assigned.

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran was scheduled to testify before the Travel 
Section of the Board in a hearing at the RO in July 2007, but 
failed to appear.  As noted in more detail in the Duty to 
Assist section below, review of the file does not show that 
the veteran wanted such a hearing.  The Board will 
accordingly proceed with appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Since September 1, 1999, the veteran's GERD has been 
manifested by symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation.

3.  The record does not show, and the veteran does not 
contend, that since September 1999 his GERD symptoms have 
been manifested by substernal or arm or shoulder pain.

4.  The record does not show that since September 1999 the 
veteran's GERD symptoms have been productive of considerable 
impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected GERD from September 1, 1999 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.114 
including DC 7346 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  Further, the issue on appeal is a 
"downstream" issue.  However, in June 2004 during the 
pendency of the appeal the RO sent the veteran a letter 
advising him that to show entitlement to a higher rating for 
a service-connected disability the evidence must show that 
condition had increased in severity.  

The June 2004 letter detailed the evidence currently of 
record and the evidence being pursued by the RO.  The veteran 
had ample opportunity to respond before the RO readjudicated 
the claim as reflected in the Supplemental Statement of the 
Case (SSOC) in December 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2004 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA).  The letter 
also stated that VA would make reasonable efforts to get 
evidence on the veteran's behalf from non-Federal entities if 
provided authorization to do so.  

The June 2004 letter specifically asked the veteran, "If 
there [was] any other evidence or information that you think 
[would] support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since this is a "downstream" claim and since the 
rating decision was issued prior to enactment of the VCAA.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the 
December 2004 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the SOC of April 2003 and the SSOC of December 2004, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a letter sent to the veteran in May 2006.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR) is in 
the claims file; the file also contains non-VA records from 
those medical providers identified by the veteran as having 
relevant documents.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claim is adjudicated.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim herein 
decided.  

The veteran had a VA-contracted medical examination in May 
2000, by a Dutch physician, for the purpose of evaluating a 
number of claimed disabilities including GERD.  The veteran 
subsequently complained that the examiner had treated him 
roughly and violently during physical examination of the 
spine.  The veteran also complained that the examiner was a 
"quack" in the stages of advanced alcoholism, was a chain 
smoker, was gruff in manner, refused to listen to the 
veteran's answers, and recorded the veteran's responses 
inaccurately.    

As a result of the veteran's complaints about the examining 
physician he was scheduled for reexamination of his 
orthopedic claims, but not GERD, by another physician.  

The Board has carefully reviewed the report of the May 2000 
examination and finds it to be a competent and credible 
examination.  The examiner is shown by the letterhead to be a 
specialist in internal medicine and a professor at a Dutch 
medical school.  The physician's report is clinically 
detailed, and the examiner's record of the veteran's medical 
history is consistent with the STR and with post-service 
treatment records.     

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case the veteran has not 
asserted, and the evidence does not show, that his GERD has 
increased in severity since the May 2000 examination.  

For the reasons cited above the Board finds that remand for a 
new VA examination is not required at this point.   See 
38 C.F.R. § 3.159(c)(4).

Finally, the veteran was scheduled to testify before the 
Travel Section of the Board in a hearing at the RO in July 
2007, but failed to appear.  The veteran's substantive appeal 
(VA Form 9) in May 2003 did not indicate whether or not he 
wanted to testify before the Board, but an RO Conference 
Report in February 2005 shows that the RO called the veteran 
and discussed hearing options with him.  The veteran informed 
the RO at the time that he did not want a hearing.  

The Board accordingly finds that there is no need at this 
point to remand for clarification of hearing preference.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for initial 
evaluation of the service-connected GERD.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).   

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, September 1, 1999.  Fenderson, 
supra.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.   

The veteran's GERD (also known as hiatal hernia) is rated 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7346 (hiatal hernia).  The rating criteria are as 
follows.

A rating of 60 percent is assigned with symptoms of pain, 
vomiting, material weight loss and hematemesis or melana with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

A rating of 30 percent is assigned with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

A rating of 10 percent is assigned with two or more of the 
symptoms for the 30 percent evaluation with less severity.

The terms "considerable impairment of health" and "severe 
impairment of health" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

The veteran's STR shows treatment for GERD, including 
episodes of dysphagia and dyspepsia.  An upper endoscopy 
report dated in May 1998 showed moderate-to-severe reflux 
esophagitis (characterized as Grade 3: erosions involving 
ten-to-fifty percent of the distal esophageal-type mucosa) as 
well as a small hiatus hernia, but also reported that 
symptoms were controlled with antacid.  

The veteran's report of physical examination in April 1999, 
immediately prior to discharge, noted history of GERD with 
symptoms controlled.

Following discharge from service the veteran was noted in 
January 2000 to be using antihistamines and antacids, and as 
having symptoms only with noncompliance.  The clinician noted 
history of hiatal hernia and dysmotility.

The veteran had esophageal manometry and motility evaluation 
in February 2000 that showed esophagitis with very weak 
distal peristalsis but normal proximal peristalsis.  A 
physician specializing in gastrointestinal medicine, on 
receiving the test results, stated that there appeared to be 
a discrepancy, but repeated the manometry and confirmed very 
weak peristalsis in the distal esophagus but normal 
peristalsis in the proximal esophagus.  The physician noted 
that the veteran should not have surgery.

The veteran had a VA-contracted medical examination in May 
2000 in which he reported complaint of GERD.  Despite his use 
of an antihistamine and an antacid the veteran still 
experienced regurgitation during the night.  The examiner 
concluded that the veteran had GERD and possible Barrett 
esophagus, and that the veteran was apparently scheduled by 
his regular physician to undergo a control esophagoscopy in 
2001.

A medical treatment note dated in May 2000 shows complaint of 
increasing problems with reflux.  There was no pattern, and 
the veteran denied nausea.  The clinician's impression was 
GERD with history of erosive gastritis; if the veteran's 
problems became more persistent the clinician recommended 
increasing the dosage of the antacid. 

A follow-up note in August 2000 shows continued complaint of 
increased reflux; the clinician recommended change in 
medication.

The veteran underwent a VA-contracted orthopedic examination 
in December 2001, during the course of which he reported 
gastric reflux (heartburn) that required him to use a pillow 
under his breast and head.  He also reported taking a 
prescription antihistamine. The veteran's only digestive 
complaint was heartburn.    

In January 2002 the veteran filed a Notice of Disagreement 
(NOD) with the assigned 10 percent rating.  The NOD 
complained that the veteran continued to show persistent, 
recurrent, continuous, unhealthy, and damaging nocturnal 
regurgitation, epigastric distress with dysphagia, and 
pyrosis.  The veteran reported regurgitation at night, pain 
after eating (unless taking continuous medication), 
persistent problems swallowing, acid reflux, restriction in 
diet, and severe damage to the esophagus.   The veteran 
asserted that these symptoms constituted a "considerable 
impairment of health."

A medical treatment note dated in September 2002 shows that 
the veteran changed antacids due to leg cramping.  A 
subsequent note later in September 2002 shows an impression 
of good control of GERD with current medications.

A treatment note by Dr. PBM dated in August 2004 states that 
the veteran was being treated for sleep apnea, identified as 
the veteran's most significant health issue, but also for 
longstanding history of GERD and hypertension.  Dr. PBM 
stated that having an abnormal sleeping position, as required 
by the continuous positive airway pressure (CPAP) machine to 
control sleep apnea, would exacerbate the reflux.

Based on the evidence above, the Board finds that the 
veteran's symptoms since September 1, 1999 have more closely 
approximated the rating criteria for the current 10 percent 
evaluation.  

Specifically, the evidence shows that the veteran has had 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation.  Accordingly, the 
criteria for a rating of at least 10 percent are shown.

However, the evidence does not show - and the veteran has not 
asserted - that the GERD symptoms have been accompanied by 
substernal or arm or shoulder pain, as specifically required 
for the higher 30 percent rating.

The veteran argues that his GERD symptoms are productive of 
"considerable impairment of health" and thus fulfill the 
requirements for the 30 percent rating.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, even assigning full credibility to the 
veteran's report of his symptoms, the criteria for the higher 
30 percent rating are not met in that he has not asserted 
substernal, arm, or shoulder pain

The veteran's opinion that his GERD symptoms are productive 
of "considerable impairment of health" is opinion only; it 
is for the Board, as adjudicator, to balance the equities and 
determine whether symptoms rise to the level of 
"considerable" or "severe" impairment.  

In this case, the veteran's opinion that his GERD symptoms 
are productive of a "considerable" impairment of health is 
inconsistent with the medical evidence of record.  The file 
contains extensive post-service medical treatment records 
addressing a number of illnesses and disorders having an 
adverse impact on the veteran's overall health, but nothing 
shows that the GERD has specifically caused "considerable 
impairment," particularly as the records consistently note 
good control with medication.

As noted above, the rating schedule does not define 
"considerable impairment of health."  However, considered 
equitably based on the totality of the evidence, the record 
simply does not show that GERD symptoms have caused a 
"considerable impairment of health" at any time since 
service connection was granted effective September 1, 1999.

Accordingly, the claim for increased initial evaluation must 
be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

An evaluation in excess of 10 percent for the service-
connected GERD from September 1, 1999 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


